Name: 82/865/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 17 December 1982 laying down the arrangements applicable to trade between Greece and Algeria in products covered by that Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-23

 Avis juridique important|41982D086582/865/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 17 December 1982 laying down the arrangements applicable to trade between Greece and Algeria in products covered by that Community Official Journal L 364 , 23/12/1982 P. 0024 - 0025 Spanish special edition: Chapter 11 Volume 16 P. 0241 Portuguese special edition Chapter 11 Volume 16 P. 0241 ++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 17 DECEMBER 1982 LAYING DOWN THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN GREECE AND ALGERIA IN PRODUCTS COVERED BY THAT COMMUNITY ( 82/865/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE MEMBER STATES HAVE CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS THE PROTOCOL TO THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE PEOPLE'S DEMOCRATIC REPUBLIC OF ALGERIA ( 1 ) , HEREINAFTER REFERRED TO RESPECTIVELY AS " THE PROTOCOL " AND " THE AGREEMENT " , TO TAKE ACCOUNT OF THE ACCESSION OF THE HELLENIC REPUBLIC , WAS INITIALLED ON 12 JULY 1982 ; WHEREAS , PENDING THE ENTRY INTO FORCE OF THE PROTOCOL , THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY SHOULD , IN THE LIGHT OF THE PROVISIONS OF THE SAID PROTOCOL , LAY DOWN AUTONOMOUSLY THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN GREECE AND ALGERIA ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 UNTIL THE ENTRY INTO FORCE OF THE PROTOCOL , THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN GREECE AND ALGERIA SHALL BE THOSE RESULTING FROM THE ANNEX HERETO . ARTICLE 2 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 17 DECEMBER 1982 . THE PRESIDENT H . CHRISTOPHERSEN ( 1 ) OJ NO L 263 , 27 . 9 . 1978 , P . 19 . ANNEX SPECIFIC CONDITIONS OF APPLICATION OF THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE PEOPLE'S DEMOCRATIC REPUBLIC OF ALGERIA CONSEQUENT UPON THE ACCESSION OF THE HELLENIC REPUBLIC ARTICLE 1 FOR THE PRODUCTS COVERED BY THE AGREEMENT , THE HELLENIC REPUBLIC SHALL PROGRESSIVELY ABOLISH CUSTOMS DUTIES APPLICABLE TO IMPORTS OF PRODUCTS ORIGINATING IN ALGERIA IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON THE DATE OF ENTRY INTO FORCE OF THIS DECISION , EACH DUTY SHALL BE REDUCED TO 80 % OF THE BASIC DUTY , - THE FOUR OTHER REDUCTIONS OF 20 % EACH SHALL BE MADE ON : - 1 JANUARY 1983 , - 1 JANUARY 1984 , - 1 JANUARY 1985 , - 1 JANUARY 1986 . ARTICLE 2 THE BASIC DUTY TO WHICH THE SUCCESSIVE REDUCTIONS PROVIDED FOR IN ARTICLE 1 ARE TO BE APPLIED SHALL , FOR EACH PRODUCT , BE THE DUTY ACTUALLY APPLIED ON 1 JULY 1980 BY THE HELLENIC REPUBLIC WITH REGARD TO ALGERIA . ARTICLE 3 1 . THE HELLENIC REPUBLIC SHALL PROGRESSIVELY ABOLISH CHARGES HAVING EQUIVALENT EFFECT TO CUSTOMS DUTIES ON IMPORTS OF PRODUCTS ORIGINATING IN ALGERIA IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON THE DATE OF ENTRY INTO FORCE OF THIS DECISION , EACH CHARGE SHALL BE REDUCED TO 80 % OF THE BASIC RATE , - THE FOUR OTHER REDUCTIONS OF 20 % EACH SHALL BE MADE ON : - 1 JANUARY 1983 , - 1 JANUARY 1984 , - 1 JANUARY 1985 , - 1 JANUARY 1986 . 2 . THE BASIC RATE TO WHICH THE SUCCESSIVE REDUCTIONS PROVIDED FOR IN PARAGRAPH 1 ARE TO BE APPLIED SHALL , FOR EACH PRODUCT , BE THE RATE APPLIED BY THE HELLENIC REPUBLIC ON 31 DECEMBER 1980 WITH REGARD TO THE COMMUNITY OF NINE . 3 . ANY CHARGE HAVING EQUIVALENT EFFECT TO A CUSTOMS DUTY ON IMPORTS , INTRODUCED AS FROM 1 JANUARY 1979 IN TRADE BETWEEN GREECE AND ALGERIA , SHALL BE ABOLISHED . ARTICLE 4 IF THE HELLENIC REPUBLIC SUSPENDS OR REDUCES DUTIES OR CHARGES HAVING EQUIVALENT EFFECT ON PRODUCTS IMPORTED FROM THE COMMUNITY OF NINE MORE QUICKLY THAN UNDER THE ESTABLISHED TIMETABLE , THE HELLENIC REPUBLIC SHALL ALSO SUSPEND OR REDUCE , TO THE SAME LEVEL , THOSE DUTIES OR CHARGES HAVING EQUIVALENT EFFECT ON PRODUCTS ORIGINATING IN ALGERIA . ARTICLE 5 1 . IMPORT DEPOSITS AND CASH PAYMENTS IN FORCE IN GREECE ON 31 DECEMBER 1980 WITH REGARD TO IMPORTS OF PRODUCTS ORIGINATING IN ALGERIA SHALL BE PROGRESSIVELY ELIMINATED IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON THE DATE OF ENTRY INTO FORCE OF THIS DECISION : 50 % , - ON 1 JANUARY 1983 : 25 % , - ON 1 JANUARY 1984 : 25 % . 2 . IF , IN RESPECT OF THE COMMUNITY OF NINE , THE HELLENIC REPUBLIC REDUCES THE RATE OF IMPORT DEPOSITS OR CASH PAYMENTS MORE QUICKLY THAN UNDER THE TIMETABLE SET OUT IN PARAGRAPH 1 , THE HELLENIC REPUBLIC SHALL MAKE THE SAME REDUCTION WITH REGARD TO IMPORTS OF PRODUCTS ORIGINATING IN ALGERIA .